United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
DURHAM VETERANS ADMINISTRATION
MEDICAL CENTER, Durham, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1442
Issued: October 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 9, 2014 appellant filed a timely appeal from an April 11, 2014 merit decision
and a May 9, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained an injury on January 4, 2014 in the
performance of duty; and (2) whether OWCP properly denied his request to reopen his case for
further review of the merits under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 14, 2014 appellant, then a 58-year-old food service worker filed a traumatic
injury claim alleging that on January 4, 2014 he experienced pain in his groin radiating into the
right leg when he twisted his back while steering a food cart. He stopped work on January 4,
2014 and returned to work on January 6, 2014.
In an emergency room report dated January 4, 2014, Dr. Alex H. Cho, a Board-certified
internist, discussed appellant’s history of increasing back pain over the last nine months. He
noted that appellant worked part time and that his duties “include[ed] pushing heavy food carts,
which he states exacerbate his back, particularly when he has been working multiple days in a
row.” Dr. Cho diagnosed low back pain with paraspinal muscle spasm on the right extending to
the gluteal and hamstring muscles.
On February 3, 2014 Dr. David Musante, a Board-certified orthopedic surgeon,
diagnosed primary localized osteoarthrosis and osteoarthritis of the pelvic region and thigh. He
found that appellant could work in a seated position. On February 7, 2014 Dr. Brett Gilbert, a
Board-certified orthopedic surgeon, diagnosed osteoarthritis of the pelvic region and thigh and
primary localized osteoarthrosis. He released appellant to sedentary employment pending
surgery. Dr. Gilbert requested that OWCP authorize a right total hip arthroplasty.
By letter dated February 13, 2014, OWCP informed appellant that it had administratively
approved the payment of limited medical expenses but was now going to formally adjudicate his
claim based on his request for surgical authorization. It requested that he submit additional
factual and medical information, including a narrative report from his attending physician
addressing the relationship between a diagnosed condition and the identified work incident.
In a report dated February 3, 2014, received by OWCP on February 19, 2014,
Dr. Musante discussed appellant’s treatment on March 29, 2013 for a “March 2013” injury that
resulted in a diagnosis of axial back pain and lumbar degenerative disc disease. He noted that
appellant believed that his March 2013 injury was due to his employment but did not receive
coverage under workers’ compensation. Dr. Musante stated:
“[Appellant] has been living with the discomfort in his back ever since then, but
nonetheless working. However, he reinjured his back on January 4, 2014 pushing
a heavy object at work. It was a food cart. After that injury, [appellant] went to
the emergency room. He says the pain is different than it was before. Previously
when we saw [appellant], it was only back and right groin, but now the pain is
going all the way down his right leg into his calf.”
Dr. Musante diagnosed pain in the right groin and thigh, possibly due to right hip
osteoarthritis instead of lumbar pathology. He reviewed x-rays which showed “severe end stage
bone on bone osteoarthritis” and recommended a hip replacement.
On February 7, 2014 Dr. Gilbert evaluated appellant for a right hip replacement. He
noted that he “had a work injury in March 2013 and a second work injury on January 4, 2014.
Since then appellant has had debilitating pain in the right hip as well as groin and buttock pain.”

2

Dr. Gilbert diagnosed end-stage arthritis of the right hip in a workers’ compensation patient. He
stated, “We did discuss the chronic nature of arthritis, but also the fact that appellant was painfree prior to his injury by report. I feel this is an exacerbation of a chronic condition and should
likely be covered under his [w]orkers’ [c]ompensation claim.” Dr. Gilbert noted that appellant
had a remote history of a right tibia fracture with rod placement.
In a statement dated February 24, 2014, appellant attributed his need for a total hip
replacement to OWCP’s prior denial of his request in March 2013 for authorization for injections
and physical therapy. He stated, “Five years of constantly banging the cart with my hip to
release the [ReFirm] hot boxes from the wall has caused permanent damage to my right hip joint.
Delivering the meals on the carts also requires twisting, pulling and pushing the carts through
hallway traffic….” Appellant further related, “This work has caused permanent damage to my
right hip joint and has exacerbated the initial pain (for which I requested payment from [OWCP]
for an injection suggested by a physician) for this injury.”
By decision dated April 11, 2014, OWCP denied appellant’s claim on the grounds that
the medical evidence was insufficient to show that he sustained a diagnosed condition causally
related to the accepted January 4, 2014 work incident.
On April 22, 2014 appellant requested reconsideration. He questioned why OWCP did
not discuss his 2013 injury2 in its April 11, 2014 decision. Appellant noted that his pain radiated
into his right leg and that he required a total right hip replacement.
By decision dated May 9, 2014, OWCP denied appellant’s claim after finding that he had
not submitted evidence or raised an argument sufficient to warrant reopening his case for further
merit review under section 8128.
On appeal, appellant maintains that the workers’ compensation specialist at the
employing establishment directed him to see a physician’s assistant even though she knew it
would not be sufficient for his claim. He argues that Dr. Brett’s February 9, 2014 report supports
his traumatic injury claim. Appellant relates that he bumped ReFirm units to release them from
the wall units for six years and pushed and pulled food carts weighing over 250 pounds.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the

2

The record reveals that OWCP denied appellant’s claim for an alleged injury sustained on March 4, 2013 in
OWCP File No. xxxxxx498.
3

Supra note 1.

3

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place and in the manner alleged,
by a preponderance of the reliable, probative and substantial evidence.6 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish a
causal relationship between the employment incident and the alleged disability and/or condition
for which compensation is claimed.7 An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her disability and/or condition relates to the
employment incident.8
ANALYSIS -- ISSUE 1
Appellant alleged that he experienced a sharp groin pain radiating into his right leg on
January 4, 2014 after pushing and steering a food cart. He has established that the
January 4, 2014 incident occurred at the time, place and in the manner alleged. The issue,
consequently, is whether the medical evidence establishes that appellant sustained an injury as a
result of this incident.
The Board finds that appellant has not established that the January 4, 2014 employment
incident resulted in an injury. The determination of whether an employment incident caused an
injury is generally established by medical evidence.9
On January 4, 2014 Dr. Cho evaluated appellant in the emergency room for complaints of
back pain that had worsened over the past nine months. He noted that appellant related that
pushing heavy food carts increased his back pain. Dr. Cho diagnosed low back pain with
paraspinal muscle spasm on the right extending to the gluteal and hamstring muscles. He did
not, however, address the cause of the low back pain with spasm. Medical evidence that does
not offer any opinion on the cause of an employee’s opinion is of limited probative value on the
issue of causal relationship.10 Additionally, Dr. Cho did not provide a clear diagnosis of a low

4

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

5

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

6

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

7

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Id.

9

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

10

See Jacquelyn L. Oliver, 48 ECAB 232 (1996).

4

back condition but instead provided findings of low back pain with muscle spasms. A diagnosis
of pain, however, does not constitute a basis for compensation.11
On February 3, 2014 Dr. Musante discussed appellant’s prior treatment for axial back
pain and lumbar degenerative disc disease after a March 3, 2013 injury. He experienced pain
after that injury but was able to work until he pushed a heavy food cart at work on
January 4, 2014. Appellant indicated that the pain now extended from his groin into his right
leg. Dr. Musante found that x-rays revealed end-stage bone on bone osteoarthritis and
recommended a hip replacement. In a disability certificate dated February 3, 2014, he diagnosed
primary localized osteoarthrosis and osteoarthritis of the pelvic region and thigh and found that
appellant could perform sedentary employment. Dr. Musante did not attribute the diagnosed
conditions of osteoarthrosis and osteoarthritis of the pelvis and thigh directly to the
January 4, 2014 employment incident. In order to establish a compensable work injury, a
claimant must submit rationalized medical opinion evidence based on a complete factual and
medical background supporting causal relationship.12 The opinion of the physician must be of
reasonable medical certainty and explain the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. As Dr. Musante did
not provide any causation finding, his report is of diminished probative value.13
In a report dated February 7, 2014, Dr. Gilbert indicated that appellant experienced work
injuries in March 2013 and January 4, 2014 and now had severe pain in his right hip, groin and
buttock. He diagnosed right hip end-stage arthritis. Dr. Gilbert noted that appellant had not had
pain prior to his injury and opined that he had experienced an exacerbation of a chronic condition
that should probably be accepted by workers’ compensation. A medical opinion that a condition
is causally related to an employment injury because the employee was asymptomatic before the
injury but symptomatic after it is insufficient, without supporting rationale, to establish causal
relationship.14 Further, the mere fact that a disease or condition manifests itself during a period
of employment does not raise an inference of causal relationship between the condition and the
employment.15 Dr. Gilbert did not provide any rationale for his finding that appellant aggravated
a preexisting condition on January 4, 2014 and thus his opinion is of diminished probative value.
Additionally, his finding that appellant’s claim should probably be covered under workers’
compensation is also couched in speculative terms and thus of little probative value.16
On appeal, appellant contends Dr. Gilbert’s finding in his February 19, 2014 report that
his condition should likely be covered under workers’ compensation. As discussed, however,
11

See T.K., Docket No. 08-715 (issued September 23, 2008); Robert Broome, 55 ECAB 339 (2004).

12

See John M. Tornello, 35 ECAB 234 (1983).

13

See K.W., 59 ECAB 271 (2007).

14

See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

15

See D.E., 58 ECAB 448 (2007); Roy L. Humphrey, 57 ECAB 238 (2005).

16

Rickey S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need
not be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty).

5

Dr. Gilbert’s opinion is speculative and unrationalized and thus insufficient to meet his burden of
proof.
Appellant additionally contends that the employing establishment sent him to a
physician’s assistant for a March 2013 injury. The relevant issue, however, is whether the
medical evidence is sufficient to show that he sustained a traumatic injury on January 4, 2014.
On appeal, appellant also argues that he had to bump ReFirm units to release them from
the wall for six years and push, pull and maneuver food carts weighing over 250 pounds. He
notes that the employing establishment has now replaced the units with those that do not have to
be physically bumped to release. In his February 24, 2014 statement to OWCP, appellant
attributed his right hip condition to banging the food cart with his hip to release food boxes from
a wall over the past five years. He further indicated that maneuvering the food cart to deliver the
meals worsened his condition. Appellant’s claim, consequently, may more properly be
characterized as a claim for an occupational disease as it appears to have occurred over a period
of time.17
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,18
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitue relevant and pertinent new evidence not previously
considered by OWCP.19 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.20 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.21
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.22 The Board also has
17

An occupational disease or illness is a condition produced by the work environment over a period longer than a
single workday or shift. 20 C.F.R. § 10.5(q); Ellen L. Noble, 55 ECAB 530 (2004).
18

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.”
19

20 C.F.R. § 10.606(b)(3).

20

Id. at § 10.607(a).

21

Id. at § 10.608(b).

22

See F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

6

held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.23 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.24
ANALYSIS -- ISSUE 2
OWCP denied appellant’s traumatic injury claim after finding that the medical evidence
was insufficient to establish that he sustained a diagnosed condition causally related to the
January 4, 2014 work incident. The issue is whether appellant’s reconsideration request met at
least one of the three standards for obtaining a merit review of his case. He did not show that
OWCP erroneously applied or interpreted a specific point of law. Appellant did not advance a
relevant legal argument not previously considered by OWCP. He contended that OWCP did not
discuss his initial injury in 2013. Appellant further described his symptoms of pain into his right
leg and his need for a total knee replacement. However, the underlying issue, which is whether
he submitted sufficient medical evidence to establish that he sustained a traumatic injury on
January 4, 2014, is medical in nature and can only be resolved through the submission of
probative medical evidence from a physician.25 Appellant’s contentions are not relevant to the
issue involved and thus insufficient to warrant reopening his case for merit review.26 A claimant
may be entitled to a merit review by submitting evidence that constitutes relevant and pertinent
new evidence not previously considered by OWCP, but he submitted no evidence with his
reconsideration request. Accordingly, the Board finds that appellant’s reconsideration request
met none of the standards for reopening his case.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on
January 4, 2014 in the performance of duty. The Board further finds that OWCP properly denied
appellant’s request to reopen his case for further review of the merits under section 8128.

23

See P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).
24

See Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

25

See L.G., Docket No. 09-1517 (issued March 3, 2010); Gloria J. McPherson, 51 ECAB 441 (2000).

26

See J.P., 58 ECAB 289 (2007); Freddie Mosley, 54 ECAB 255 (2002) (evidence that does not address the
particular issue involved does not warrant reopening a case for merit review).

7

ORDER
IT IS HEREBY ORDERED THAT the May 9 and April 11, 2014 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: October 16, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

